Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] First Mid-Illinois Bancshares, Inc. had a successful 2011 with growth in earnings, earnings per share, dividends, capital and reserves, and reduced levels of non-performing assets and past due loans. Net income for 2011 amounted to $11,372,000 compared to $8,761,000 for 2010 and diluted earnings per share increased to $1.29 per share in 2011 from $1.07 per share for 2010. Our capital ratios remain strong compared to peer banks and increased during the year as a result of our earnings and the equity offering early in 2011. Also, book value per share increased to $16.18 on December 31, 2011 compared to $14.46 on December 31, 2010. In late 2010, we completed the acquisition of 10 branch locations in and around Bloomington, Peoria, Galesburg, and Quincy. This acquisition, and integration into the First Mid system, has been successful as we have not only retained existing customers but developed new relationships and grown in balances and profits in these markets during the first full year of operations. Growth in earnings was primarily due to the increase in net interest income. Net interest income was $48.3 million for 2011 compared to $40.1 million in 2010. The acquisition in late 2010 added $135 million in loans and $335 million in deposits. As a result, total balance sheet assets were higher for the full year of 2011 and average earning assets were $257 million greater than 2010. In addition to the increase in the size of the balance sheet, we effectively deployed the excess liquidity obtained in the acquisition during 2011. Loan balances grew to $860 million on December 31, 2011 from $804.6 million on December 31, 2010 while investment balances also increased by $136 million during this period. The movement of balances to higher-yielding loans and investments improved our net interest margin during the last half of 2011. In addition, we lowered our funding costs during the year as higher cost CD balances declined. First Mid’s core deposit base remains a strength of our balance sheet as we continue to maintain local customer relationships and balances and are not reliant on any national brokered marketdeposits. Because of the higher level of liquidity earlier in the year, for 2011 our net interest margin was 3.51% compared to 3.57% in 2010. The net interest margin for the fourth quarter of 2011 increased to 3.61% compared to 3.35% during the fourth quarter of 2010. Total non-interest income also increased to $15.8 million for 2011 from $13.8 million in 2010. Revenues from our trust, brokerage, and insurance areas all increased during the year. Also, fees received on debit and ATM transactions increased with the greater number of customers and increased number of electronic transactions. We did incur $886,000 in impairment charges on trust preferred securities we own. This was down from last year as the level of community bank defaults has slowed. Revenues from our mortgage banking area remain strong from a historical standpoint and similar to 2010 as low interest rates resulted in significant refinance activity. Operating expenses for 2011 were $43.1 million compared to $36.9 million for 2010. The higher expenses were reflective of the personnel and operating costs of the new branch locations for the full year of 2011. The Company’s effective tax rate is also higher in 2011 due to the increase in State of Illinois taxes this year. Credit quality is an area where we spent considerable time and resources and the trends in 2011 were positive. Total non-performing assets declined to $12.0 million (.80% of assets) at December 31, 2011 from $16.6 million (1.13% of assets) on December 31, 2010. Total loans past due 30 days or more also declined to $6.7 million (.78% of total loans) from $9.6 million (1.19% of total loans) at year-end 2010. The decrease in non-performing assets was the result of paydowns and charge-offs taken during the year. Net charge-offs for 2011 totaled $2.4 million compared to $2.8 million in 2010. Our provision for loan losses also declined totaling $3.1 million in 2011 compared to $3.7 million in 2010. A measurement which we monitor closely at First Mid is the ratio of the allowance for possible loan losses to non-accrual loans. This ratio increased to 165% at December 31, 2011 compared to 111% at December 31, 2010 and remains strong when compared with other community banks. In 2011, we strengthened our capital position with our convertible preferred stock issuance. Thus far, we have issued $19.25 million of preferred stock with $8.25 million more expected to be issued following regulatory approval. At December 31, 2011, our Tier 1 Capital ratio was 13.35% which gives us significant strategic flexibility. As I have said in prior communications, the operating environment is and will most certainly remain challenging. That said, I am pleased with the progress that First Mid made in 2011 and am optimistic about our future. Our earnings capacity, the strength of our balance sheet, and the quality of our Board, management and staff position us to take advantage of opportunities in the future. Thank you for your continued support of First Mid-Illinois Bancshares, Inc. Very Truly Yours, /s/ William S. Rowland William S. Rowland Chairman and Chief Executive Officer January 27, 2012 First Mid-Illinois Bancshares, Inc. 1515 Charleston Avenue Mattoon, Illinois 61938 217-234-7454 www.firstmid.com CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Dec 31 Dec 31 Assets Cash and due from banks $ $ Federal funds sold and other interest-bearing deposits Certificates of deposit investments Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost (estimated FV of $51 at Dec 31, 2011 and $53 at Dec 31, 2010, respectively) 51 50 Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Goodwill, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ $ Interest bearing Total deposits Repurchase agreements with customers Other borrowings Junior subordinated debentures Other liabilities Total liabilities Stockholders’ Equity: Preferred stock (no par value, authorized 1,000,000 shares; issued 8,777 shares in 2011 and 4,927 shares in 2010) Common stock ($4 par value; authorized 18,000,000 shares; issued 7,553,094 shares in 2011 and 7,477,132 shares in 2010) Additional paid-in capital Retained earnings Deferred compensation Accumulated other comprehensive income (loss) ) Treasury stock at cost, 1,546,529 shares in 2011 and 1,418,456 in 2010 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands) For the year ended December 31, Interest income: Interest and fees on loans $ $ Interest on investment securities Interest on certificates of deposit 78 Interest on federal funds sold & other deposits Total interest income Interest expense: Interest on deposits Interest on repurchase agreements with customers Interest on other borrowings Interest on subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Trust revenues Brokerage commissions Insurance commissions Services charges Securities gains (losses), net Impairment losses on securities ) ) Mortgage banking revenues ATM / debit card revenue Other Total non-interest income Non-interest expense: Salaries and employee benefits Net occupancy and equipment expense FDIC insurance Amortization of intangible assets Legal and professional expense Other Total non-interest expense Income before income taxes Income taxes Net income $ $ Per Share Information (unaudited) For the year ended December 31, Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends per common share $ $ Book value per share at Dec 31 $ $ OTCBB market price of stock at Dec 31 $ $ CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) For the year ended December 31, Balance at beginning of period $ $ Net income Dividends on preferred stock and common stock ) ) Issuance of preferred and common stock Purchase of treasury stock ) ) Deferred compensation and other adjustments 44 Changes in accumulated other comprehensive income ) Balance at end of period $ $ CONSOLIDATED CAPITAL RATIOS Primary Capital Measurements (unaudited): For the year ended December 31, Leverage ratio % % Tier 1 capital to risk-weighted assets % % Total capital to risk-weighted assets % %
